In this action for a judgment declaring that certain shares of stock are the property of plaintiff and directing that certificates therefor be transferred to plaintiff, defendant appeals from an order of the Supreme Court, Queens County, entered April 4, 1974, which (1) vacated a prior order that had been granted on default and (2) directed that plaintiff serve a bill of particulars. At a conference in this court held on January 6, 1975, respondent and appellant, through their respective attorneys, entered into a written stipulation in which they settled the action and agreed that the appeal is withdrawn. In accordance with the stipulation, the appeal is deemed withdrawn, without costs, and the County Clerk is directed to return to plaintiff the $5,000 on deposit with him, with interest, if any, which $5,000 was thus deposited pursuant to a court order. Gulotta, P. J., Rabin, Hopkins, Martuseello and Benjamin, JJ., concur.